Citation Nr: 0840708	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-32 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	L.D.M. (veteran's mother)


WITNESSES AT HEARING ON APPEAL

Veteran and his mother




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
January 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire. 

A May 2006 decision of the Board reopened the veteran's claim 
for service connection for a low back disorder.  This 
decision also remanded the veteran's claim that he had 
submitted new and material evidence to reopen his claim for 
service connection for a psychiatric disorder and remanded 
the veteran's claim for service connection for a low back 
disorder. 

In October 2008, the Board received a completed VA Form 21-
22a appointing the veteran's mother, L.D.M., as his 
representative.  See 38 C.F.R. § 20.605 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran provided testimony before a Veterans Law Judge in 
November 2004.  In October 2008, the Board informed the 
veteran that the Veterans Law Judge who conducted that 
hearing is no longer employed by the Board.  The Board also 
informed the veteran that he had the right to another Board 
hearing if he so wished.  Later in October 2008, the veteran 
contacted the Board and requested that he be provided another 
hearing before a Veterans Law Judge at the RO.  The veteran 
also stated that he had moved to Florida and he requested 
that his hearing be held at the RO in Florida.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans Law 
Judge at the St. Petersburg, Florida RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




